[Cite as Magby v. Sloan, 2021-Ohio-3171.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                               ASHTABULA COUNTY

 RONALD MAGBY,                                      CASE NO. 2020-A-0045

                 Plaintiff-Appellant,
                                                    Civil Appeal from the
         -v-                                        Court of Common Pleas

 BRIGHAM SLOAN,
 WARDEN, et al.,                                    Trial Court No. 2018 CV 00608

                 Defendants-Appellees.


                                            OPINION

                                   Decided: September 13, 2021
                                        Judgment: Affirmed


 Ronald Magby, pro se, PID# A692-721, Lake Erie Correctional Institution, 501
 Thompson Road, P.O. Box 8000, Conneaut, OH 44030 (Plaintiff-Appellant).

 Timothy J. Bojanowski, Struck Love Bojanowski & Acedo, PLC, 3100 West Ray Road,
 Suite 300, Chandler, AZ 85226 (For Defendants-Appellees, Chief Medical Officer
 Gillespie, Medical Administrator L. Witt, Deputy Warden Pritchard, Medical Director
 Reberra, Advanced Level Provider Swanson and Warden Brigham Sloan).

 Dave Yost, Ohio Attorney General, State Office Tower, 30 East Broad Street, 16th
 Floor, Columbus, OH 43215 and Mindy Worly, Assistant Attorney General, Criminal
 Justice Section, Corr. Unit, 150 East Gay Street, 16th Floor, Columbus, OH 43215 (For
 Defendants-Appellees, State Medical Director Cheryl Williams, Director Gary Mohr and
 Warden Kimberly Clipper).

 Gina DeGenova Bricker, Assistant Prosecutor, 21 West Boardman Street, 5th Floor,
 Youngstown, OH 44503 (For Defendant-Appellee, Mahoning County Justice Center
 Sheriff Jerry Greene).


MATT LYNCH, J.

        {¶1}    Plaintiff-appellant, Ronald Magby, appeals the Judgment Entry of the
Ashtabula County Court of Common Pleas, granting summary judgment in favor of

defendants-appellees, Cheryl Williams, L. Witt, M. Rebera, and Dr. S. Swanson, and

dismissing the Complaint. For the following reasons, we affirm the decision of the court

below.

         {¶2}   Magby is currently an inmate at the Lake Erie Correctional Institution in

Ashtabula County. Prior to his incarceration, Magby sustained third-degree burns which

require ongoing treatment for “growing pathogens,” swelling, discharging fluids, and

seeping blood in the area of his ears, neck, chest, and back. In September 2018, he filed

a Complaint for Preliminary Injunction/(TRO) Temporary Restraining Order against

Williams, Witt, Rebera, Dr. Swanson, and others. The Complaint alleged, inter alia, that

medical personnel failed to treat his medical condition and have shown deliberate

indifference to his serious medical needs in violation of the Eighth Amendment rights

under the United States Constitution.

         {¶3}   On January 31, 2019, the trial court dismissed the Complaint on the

pleadings.

         {¶4}   In Magby v. Sloan, 11th Dist. Trumbull No. 2019-A-0032, 2019-Ohio-4317,

this court reversed, in part, the judgment of the lower court to allow Magby’s Eighth

Amendment deliberate indifference/Section 1983 claims to proceed against Williams,

Witt, Rebera, and Dr. Swanson.

         {¶5}   Williams filed her Answer to the Complaint on December 12, 2019. Witt,

Rebera, and Dr. Swanson filed their Answer on December 13 and an Amended Answer

on December 17, 2019.

         {¶6}   On January 9, 2020, Magby filed a Motion for Extension of Time to File a


                                             2

Case No. 2020-A-0045
Response in Opposition to the Defendant(s)[’] Amended Answer in which he asserted

“that his transportation to a[n] outside hospital for surgery remains ongoing and there

will be times where he will be unable to communicate such to the Court in the absen[ce]

of counsel.” Accordingly, he sought “a (30) day extension of time or in the alternative,

to hold the proceedings in abeyance until the completion of his surgery.”

       {¶7}   On March 18, 2020, the trial court referred the case to mediation scheduled

for June 18, 2020.

       {¶8}   On April 8, 2020, the trial court issued a scheduling order in which it ordered

that discovery be completed by June 10, 2020 and set the matter for pretrial on July 16,

2020, and for jury trial on August 18, 2020.        Additionally, the court advised: “Any

dispositive motions may be filed at any time, but no later than the discovery deadline,

with the response due thirty (30) days thereafter the filing [sic], unless extended by the

Court, and the Court will rule without further hearing.”

       {¶9}   On June 4, 2020, the trial court, on the motion of Witt, Rebera, and Dr.

Swanson, rescheduled mediation for August 18, 2020.

       {¶10} On July 8, 2020, Williams filed a Motion for Summary Judgment.

       {¶11} On July 20, 2020, Witt, Rebera, and Dr. Swanson filed a Motion for

Summary Judgment and, on July 22, 2020, a Joinder in the Motion for Summary

Judgment of Defendant Williams.

       {¶12} On July 24, 2020, the trial court issued notice of a “summary judgment

hearing (no attendance required)” on August 31, 2020.

       {¶13} On August 3, 2020, Witt, Rebera, and Dr. Swanson filed a Motion to

Continue the August 18, 2020 Mediation on the grounds that Magby’s responses to the


                                             3

Case No. 2020-A-0045
Motion for Summary Judgment were due on August 7 with respect to Defendant Williams

and August 17 with respect to Witt, Rebera, and Dr. Swanson and that they anticipated

filing a Reply in support of their Motion for Summary Judgment.

      {¶14} On August 6, 2020, the trial court continued the mediation without setting a

new date.

      {¶15} On September 15, 2020, Williams filed a Motion to Stay or Reset Final

Pretrial and Trial Dates Pending Resolution of Motion for Summary Judgment, “to allow

time for the Court to review and issue its opinion on Defendant’s motion for summary

judgment.”

      {¶16} Also on September 15, 2020, the trial court granted the defendants’ Motions

for Summary Judgment and dismissed the Complaint. The court noted that Magby did

not “file a response” to the pending motions. The court held:

             Evidence and affidavits provided by defendants show plaintiff made
             efforts to make the defendants aware of his medical needs, and that
             in fact his medical needs were being addressed appropriately.
             Plaintiff was not satisfied or in agreement with his course of treatment
             prescribed. As the defendants state, it is uncontested that, other
             than Dr. Swanson, none of the named defendants are doctors or
             nurses treating plaintiff. * * *

             Plaintiff has attached notes or “kites” he has sent to the prison
             personnel complaining of his purported medical condition. The notes
             or “kites” show the responses from the personnel stating plaintiff is
             receiving daily treatment and regular visits to the doctor or nurses.
             Plaintiff was seeing doctors regularly with a course of treatment and
             a plan to address his concerns and medical needs. Plaintiff’s
             condition has been monitored at least twice weekly. Defendants
             have shown that plaintiff did receive surgery and further treatment
             from providers as this case was pending.

             Plaintiff has failed to give a factual rendering of what these
             defendants have done to him or failed to do, entitling him to recovery.
             The elements of a deliberate indifference claim include having a
             serious medical claim that needs obvious attention, recognizable by

                                            4

Case No. 2020-A-0045
             a layperson who knows of and disregards the risk to inmate health
             or safety. * * *

             Everything before the court shows plaintiff was receiving continued
             treatment before and during the pendency of this lawsuit. Plaintiff
             has not been denied appropriate medical care. Nowhere does
             plaintiff allege that the defendants took any action to deny him
             medical care or treatment that was not prescribed by medical
             personnel. Defendants were not in a position to deny him medical
             treatment. Defendants have no authority to tell the doctors and
             nurses treating plaintiff what was proper treatment for plaintiff.

      {¶17} On October 1, 2020, Magby filed a Notice of Appeal. On appeal, he raises

the following assignment of error: “The trial court abused its discretion and violated

appellant Magby’s Fourteenth Amendment right to Equal Protection of the Law under the

United States Constitution and Article I, Section 10 of the Ohio Constitution when granting

the State Defendants’ Motions for Summary Judgment without giving Appellant the

opportunity to respond.”

      {¶18} “Summary judgment is a procedural device to terminate litigation and to

avoid a formal trial where there is nothing to try.” (Citation omitted.) Norris v. Ohio

Standard Oil Co., 70 Ohio St.2d 1, 2, 433 N.E.2d 615 (1982). “When a motion for

summary judgment is made and supported as provided in this rule, an adverse party may

not rest upon the mere allegations or denials of the party’s pleadings, but the party’s

response, by affidavit or as otherwise provided in this rule, must set forth specific facts

showing that there is a genuine issue for trial. If the party does not so respond, summary

judgment, if appropriate, shall be entered against the party.” Civ.R. 56(E). “A decision

granting or denying a motion for summary judgment is reviewed do novo.” A.J.R. v. Lute,

163 Ohio St.3d 172, 2020-Ohio-5168, 168 N.E.3d 1157, ¶ 15.

      {¶19} “In all cases, a trial court is under an obligation to allow time for a full and

                                            5

Case No. 2020-A-0045
fair response before ruling on a motion for summary judgment * * *.” Hooten v. Safe Auto

Ins. Co., 100 Ohio St.3d 8, 2003-Ohio-4829, 795 N.E.2d 648, ¶ 40. When, as here, “a

trial court does not hold an oral hearing on a summary judgment motion, Civ.R. 56

requires, as a matter of due process, that the nonmoving party receive notice of the

deadline date for the opposing party’s response to the summary judgment motion or of

the date on which the motion is deemed submitted for decision.” Id. at ¶ 17.

       {¶20} According to the Civil Rules, “[r]esponses to motions for summary judgment

may be served within twenty-eight days after service of the motion.” Civ.R. 6(C)(1). The

trial court, in its April 8 scheduling order, afforded Magby thirty days to respond to the

defendants’ Motions for Summary Judgment. The court extended this period even further

by giving notice on July 24 of a nonoral hearing on August 31. The August 31 date is

fifty-four days after the filing of Williams’ Motion for Summary Judgment and forty-two

days after the filing of Witt, Rebera, and Dr. Swanson’s Motion for Summary Judgment.

To rule on the Motions prior to the expiration of these deadlines would have constituted

a denial of due process/the opportunity to respond. See, e.g., Bank of New York v.

Goldberg, 11th Dist. Geauga No. 2019-G-0204, 2019-Ohio-3998. Rather than ruling

prematurely, the trial court in the present case did not issue its decision until fifteen days

after the date set for nonoral hearing. Given the record before this court, there are no

grounds for concluding that the court infringed Magby’s due process rights by denying

him the opportunity to respond to the Motions for Summary Judgment.

       {¶21} Magby argues on appeal that the trial court deprived him of the opportunity

to respond by ruling on the Motions for Summary Judgment on the same day that Williams

moved the court to continue the dates of the final pretrial and trial, “having appellant


                                              6

Case No. 2020-A-0045
believing that a mediation hearing would be conducted to bring about a final resolution to

the Civil Complaint.” Appellant’s brief at 5. The points raised, however, have little bearing

on Magby’s ability to oppose summary judgment. Williams’ motion to continue the pretrial

and trial dates did not compromise Magby’s ability to respond to her Motion for Summary

Judgment which was filed fifty-four days earlier. The motion to continue was never ruled

upon but was rendered moot by the court’s summary judgment ruling which was issued

a little over an hour after the motion to continue was filed. Thus, there was no need to

respond to it. With respect to mediation, at the time the court ruled on summary judgment,

there was no mediation pending.         The court essentially suspended mediation by

cancelling but not rescheduling it. Magby could not have reasonably believed that the

court would defer ruling on summary judgment until mediation concluded when the court

had suspended mediation for the purpose of ruling on summary judgment.

       {¶22} Magby also contends that the Civil Rules were violated because the

defendants did not seek leave of court before filing their Motions for Summary Judgment

after the case had been set for pretrial and trial. Civ.R. 56(A) (“[i]f the action has been

set for pretrial or trial, a motion for summary judgment may be made only with leave of

court”). The record contradicts this assertion. All the defendants in this case sought and

obtained leave to file dispositive motions after the expiration of the stated deadline of

June 10, 2020.

       {¶23} Finally, Magby’s Motion for Extension of Time to File a Response to the

Amended Answer filed on January 9, 2020, on the grounds that his medical treatment

interfered with his ability to communicate with the trial court, was wholly inadequate to

apprise the court that additional time would be needed to respond to summary judgment


                                             7

Case No. 2020-A-0045
motions that would not be filed for another six months. Deadlines for opposing summary

judgment were fixed by the court in April and July. If compliance with these deadlines

was not practicable it was incumbent upon Magby to advise the court thereof and request

additional time.

       {¶24} As noted by the defendants in their appellate briefs, there is abundant

authority supporting the grant of summary judgment in similar circumstances. Hudson v.

Ohio Dept. of Rehab. & Corr., 10th Dist. Franklin No. 04AP-562, 2004-Ohio-7203, ¶ 17

(“[b]ased on the record before us, we cannot discern that [prior to the dismissal of the

case for failure to prosecute], appellant informed the court of her medical issues and need

for a continuance”); McGinnis, Inc. v. Lawrence Economic Dev. Corp., 4th Dist. Lawrence

No. 02CA33, 2003-Ohio-6552, ¶ 33 (“[a] trial court may grant a properly supported motion

for summary judgment if the nonmoving party does not respond, by affidavit or as

otherwise provided in Civ.R. 56, with specific facts showing that there is a genuine issue

for trial”); NDB Mtge. Co. v. Marzocco, 2d Dist. Montgomery No. 18824, 2001 WL

1346030, *11 (“[s]ince the Marzoccos did not respond by [the deadline for responding],

or indeed at any time thereafter, and never asked for a further continuance, the trial court

was certainly justified in ruling on the pending summary judgment motion”); Progressive

Cas. Ins. Co. v. Bryan, 11th Dist. Lake No. 93-L-188, 1994 WL 321203, *2 (summary

judgment was appropriate where “appellant did not respond to appellee’s motion for

summary judgment, and therefore, did not submit opposing evidentiary materials on any

of the issues for which it bore the burden of production at trial”).

       {¶25} The sole assignment of error is without merit.

       {¶26} For the foregoing reasons, the judgment of the Ashtabula County Court of


                                              8

Case No. 2020-A-0045
Common Pleas is affirmed. Costs to be taxed against the appellant.



CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.




                                          9

Case No. 2020-A-0045